

	

		II

		109th CONGRESS

		1st Session

		S. 415

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Rockefeller

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend part A of title IV of the Social Security Act to

		  require the Secretary of Health and Human Services to conduct research on

		  indicators of child well-being.

	

	

		1.Short

			 title

			This Act may be cited as the

			 State Child Well-Being Research Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			

				(1)

				The well-being of children is a paramount concern for our Nation

			 and for every State, and most programs for children and families are managed at

			 the State or local level.

			(2)Child well-being

			 varies over time and across social, economic, and geographic groups, and can be

			 affected by changes in the circumstances of families, by the economy, by the

			 social and cultural environment, and by public policies and programs at both

			 the Federal and State level.

			

				(3)

				States, including small States, need information about child

			 well-being that is specific to their State and that is up-to-date,

			 cost-effective, and consistent across States and over time.

			

				(4)

				Regular collection of child well-being information at the State

			 level is essential so that Federal and State officials can track child

			 well-being over time.

			

				(5)

				Information on child well-being is necessary for all States,

			 particularly small States that do not have State-level data in other federally

			 supported data bases, such as the Survey of Income and Program

			 Participation.

			

				(6)

				Telephone surveys of parents, on the other hand, represent a

			 relatively cost-effective strategy for obtaining information on child

			 well-being at the State level for all States, including small States.

			

				(7)

				Data from telephone surveys of the population are used to monitor

			 progress toward many important national goals, including immunization of

			 preschool children with the National Immunization Survey, and the

			 identification of health care issues of children with special needs with the

			 National Survey of Children with Special Health Care Needs.

			(8)A State-level telephone survey can provide

			 information on a range of topics, including children’s social and emotional

			 development, education, health, safety, family income, family employment, and

			 child care. Information addressing marriage and family structure can also be

			 obtained for families with children. Information obtained from such a survey

			 would not be available solely for children or families participating in

			 programs but would be representative of the entire State population and

			 consequently, would not only inform welfare policymaking, but policymaking on a

			 range of other important issues, such as child care, child welfare, and

			 education.

			

			3.

			Research on indicators of child Well-Being

			Section 413 of the

			 Social Security Act (42 U.S.C. 613) is

			 amended by adding at the end the following:

			

				

					(k)

					Indicators of child Well-Being

					

						(1)

						In general

						The Secretary, through grants, contracts, or interagency

				agreements shall develop comprehensive indicators to assess child well-being in

				each State.

					

						(2)

						Requirements

						

							(A)

							In general

							The indicators developed under paragraph (1) shall include

				measures related to the following:

							

								(i)

								Education.

							

								(ii)

								Social and emotional development.

							

								(iii)

								Health and safety.

							

								(iv)

								Family well-being, such as family structure, income,

				employment, child care arrangements, and family relationships.

							

							(B)

							Other requirements

							The data collected with respect to the indicators developed

				under paragraph (1) shall be—

							

								(i)

								statistically representative at the State level;

							

								(ii)

								consistent across States;

							

								(iii)

								collected on an annual basis for at least the 5 years following

				the first year of collection;

							

								(iv)

								expressed in terms of rates or percentages;

							

								(v)

								statistically representative at the national level;

							

								(vi)

								measured with reliability;

							

								(vii)

								current;

							

								(viii)

								over-sampled, with respect to low-income children and families;

				and

							(ix)made publicly

				available.

							

							(C)

							Consultation

							In developing the indicators required under paragraph (1) and

				the means to collect the data required with respect to the indicators, the

				Secretary shall consult and collaborate with the Federal Interagency Forum on

				Child and Family Statistics.

						

						(3)

						Advisory panel

						

							(A)

							Establishment

							The Secretary shall establish an advisory panel to make

				recommendations regarding the appropriate measures and statistical tools

				necessary for making the assessment required under paragraph (1) based on the

				indicators developed under that paragraph and the data collected with respect

				to the indicators.

						

							(B)

							Membership

							

								(i)

								In general

								The advisory panel established under subparagraph (A) shall

				consist of the following:

								

									(I)

									One member appointed by the Secretary of Health and Human

				Services.

								

									(II)

									One member appointed by the Chairman of the Committee on Ways

				and Means of the House of Representatives.

								

									(III)

									One member appointed by the Ranking Member of the Committee on

				Ways and Means of the House of Representatives.

								

									(IV)

									One member appointed by the Chairman of the Committee on

				Finance of the Senate.

								

									(V)

									One member appointed by the Ranking Member of the Committee on

				Finance of the Senate.

								

									(VI)

									One member appointed by the Chairman of the National Governors

				Association, or the Chairman’s designee.

								

									(VII)

									One member appointed by the President of the National

				Conference of State Legislatures or the President’s designee.

								

									(VIII)

									One member appointed by the Director of the National Academy of

				Sciences, or the Director’s designee.

								

								(ii)

								Deadline

								The members of the advisory panel shall be appointed not later

				than 2 months after the date of enactment of the State Child Well-Being

				Research Act of 2005.

							

							(C)

							Meetings

							The advisory panel established under subparagraph (A) shall

				meet—

							

								(i)

								at least 3 times during the first year after the date of

				enactment of the State Child Well-Being Research Act of 2005; and

							

								(ii)

								annually thereafter for the 3 succeeding years.

							(4)Authorization

				of appropriationsThere are authorized to be appropriated for

				each of fiscal years 2006 through 2010, $15,000,000 for the purpose of carrying

				out this subsection.

					.

		

